DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 12/22/2020. Claims 1, 4, 6-9, 11, 14-18, and 20 are amended. Claims 10 and 19 cancelled. Claims 1-9, 11-18, and 20 are pending in this examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 15/865, 887.

                                                                 Examiner note

Applicant is encouraged to schedule an interview with the examiner prior to the next communication to compact prosecution of the case.	
Claims 1 and 11 recites "a processor”. The processor has been described on
Paragraph 501 of the specification as:  " a central processing unit (CPU) or microprocessor” thus establishing a hardware description. 
Applicant’s amendment to independent claims obviates previously raised claims 1-9, and 11-16 U.S.C .112(b), second paragraph, rejection. 
Examiner has withdrawn his first rejection set  from his last office action over US Patent No. 2013/0042295 issued to Kelly et al (“Kelly”) filled in IDS(07/25/2018) and in view of US Patent Application No. 2014/0007182 issued to Qureshi filled in IDS(07/25/2018).
                                               Double Patenting
With regard to the rejection of Claims 1-20 on the basis of non-statutory Double Patenting over co-pending application, 15/932,242,15/932,245,15/932,254.Examiner will maintain the Double Patenting and Double Patenting rejection is held in obeyance.
Response to Arguments
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive:
Applicant submits on page 24-27 of remarks filed on 12/22/2020 that the combination of Burckart et al. and Dodonov et al. does not teach or suggest all of the elements as recited in this claim. In specific, claim 1, as amended, recites a first cache memory exclusively associated with the first zone of control and configured to store data associated with communications within the first zone of control such that access to the first cache memory from any other communication channel outside of the first zone of control is prevented and a second cache memory exclusively associated with the second zone of control and configured to store data associated with communications within the second zone of control such that access to the second cache memory from any other communication channel outside of the second zone of control is prevented

Examiner respectfully disagrees with applicant argument for claim 1 filed on 12/22/2020 on pages 24-27 of remarks.
Burckart discloses this limitation as : [¶21, within browser 146 is a web page partitioning logic 210, which partitions the master web page 206 into multiple partition caches 212a-i. Together, these multiple partition caches 212a-i form a partitioned web page 214, which is sent to a display 110.  Partitioned web page 214 is made up of multiple partitions 216a-i. In a manner that is described in more detail below, updated content 218 for each of the partition caches 212 (and the corresponding partitions 216) is also pulled from content server 202 and transmitted to browser 146 via web server 152], and [¶22, As described in block 304, such a master web page can be partitioned into multiple partitions, or, as described in FIG. 2, into multiple partition caches 212 as shown in FIG. 2, to create a partitioned web page.  Each partition in the partition web page is correlated/matched with/to a partition cache (block 306) in the browser], and [¶17, System memory 136 is defined as a lowest level of volatile memory in computer 100.  This volatile memory may include additional higher levels of volatile memory (not shown), including, but not limited to, cache memory]. 
	DODONOV furthermore discloses this limitation as: [¶37, for example, when a user activates a client web browser application 124 of the client device 102 to browse or navigate web pages… The processor 114 may in turn execute a cache manager 116 to reserve a portion of the memory 118 (e.g., the browser cache 120) for the web browser for storing data and code… the cache manager 116 may perform logical organization and management of the browser cache 120 of the client device 102], and [¶45], and [¶52, …In one aspect, the cache manager 116 may create two clusters in the browser cache 120: a first cluster comprising a main search web page (e.g., Yandex.com) and several search result web pages along with respective resources including images, texts, JavaScript etc.; and a second cluster comprising the email web page and respective resources].

	Examiner Note: It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that in Burckart application , browser partitions webpages to multiple partitions( zones)  which each partitions has its own corresponding partition cache and  each partition can get their own updated content  from servers over the encrypted VPN link and in DODONOV application , the cache manager reserves a portion of the memory for the web browser which can create different clusters(zones). 


Claim Rejections - 35 USC § 103

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2009/0024916 issued to Burckart et al (“Burckart”) in view of US Patent Application No. 2016/0328485 issued to Dodonov.
Regarding claim 1, Burckart discloses  a processor configured to execute instructions stored in a memory; a hardware-based communication module coupled to the processor and configured to communicate with one or more external computing devices through a computer network[¶19, Application programs 144 include a browser 146.  Browser 146 includes program modules and instructions enabling a World Wide Web (WWW) client (i.e., computer 100) to send and receive network messages to the Internet.  Computer 100 may utilize HyperText Transfer Protocol (HTTP) messaging to enable communication with server 150 and Web Server 152]; and
A software-based browser module stored in the memory and configured to be executed by the processor and configured to establish a communication link to at least one of the one or more external computing devices using the communication module[¶19, Application programs 144 include a browser 146.  Browser 146 includes program modules and cache memory]; and
 A software-based zone control module stored in the memory configured to be executed by the processor and controlled by the browser module [¶19, Application programs 144 include a browser 146.  Browser 146 includes program modules and instructions enabling a World Wide Web (WWW) client (i.e., computer 100) to send and receive network messages to the Internet.  Computer 100 may utilize HyperText Transfer Protocol (HTTP) messaging to enable communication with server 150 and Web Server 152], and [¶21, Within browser 146 is a web page partitioning logic 210, which partitions the master web page 206 into multiple partition caches 212a-i….]; and
 the zone control module further configured to establish at least one zone of control for isolating communications coordinated by the browsing module such that communications that occur outside of the at least one zone of control are restricted from accessing data generated by the Serial No.: 15/865,887 Atty Docket No.: 011172.001 US1 Atty/Agent: Kevin D. Jablonskicommunications within the zone of control without impacting communications coordinated by the communication module;  establish a second zone of control for isolating communications coordinated by the browsing module such that communications that occur outside of the second zone of control are restricted from accessing data generated by the communications within the second zone of control without impacting communications coordinated by the communication module [¶21, Within browser  web page partitioning logic 210, which partitions the master web page 206 into multiple partition caches 212a-i. Together, these multiple partition caches 212a-i form a partitioned web page 214, which is sent to a display 110.  Partitioned web page 214 is made up of multiple partitions 216a-i. In a manner that is described in more detail below, updated content 218 for each of the partition caches 212 (and the corresponding partitions 216) is also pulled from content server 202 and transmitted to browser 146 via web server 152], and [¶22, As described in block 304, such a master web page can be partitioned into multiple partitions, or, as described in FIG. 2, into multiple partition caches 212 as shown in FIG. 2, to create a partitioned web page.  Each partition in the partition web page is correlated/matched with/to a partition cache (block 306) in the browser]. 
	 Even though Burckart discloses and a first cache memory exclusively associated with the first zone of control and configured to store data associated with communications within the first zone of control such that access to the cache memory from any other communication channel outside of the first zone of control is prevented and a second cache memory exclusively associated with the second zone of control and configured to store data associated with communications within the second zone of control such that access to the second cache memory from any other communication channel outside of the second zone of control and communications from within the first zone of control is prevented.
as: [¶21, Within browser 146 is a web page partitioning logic 210, which partitions the master web page 206 into multiple partition caches 212a-i. Together, these multiple partition caches 212a-i form a partitioned web page 214, which is sent to a display 110.  Partitioned web page 214 is made up of multiple partitions 216a-i. In a manner that is described in more detail partition caches 212 (and the corresponding partitions 216) is also pulled from content server 202 and transmitted to browser 146 via web server 152], and [¶22, As described in block 304, such a master web page can be partitioned into multiple partitions, or, as described in FIG. 2, into multiple partition caches 212 as shown in FIG. 2, to create a partitioned web page.  Each partition in the partition web page is correlated/matched with/to a partition cache (block 306) in the browser], and [¶17, System memory 136 is defined as a lowest level of volatile memory in computer 100.  This volatile memory may include additional higher levels of volatile memory (not shown), including, but not limited to, cache memory]. 
	DODONOV furthermore discloses this limitation as: [¶37, for example, when a user activates a client web browser application 124 of the client device 102 to browse or navigate web pages… The processor 114 may in turn execute a cache manager 116 to reserve a portion of the memory 118 (e.g., the browser cache 120) for the web browser for storing data and code… the cache manager 116 may perform logical organization and management of the browser cache 120 of the client device 102], and [¶45], and [¶52, …In one aspect, the cache manager 116 may create two clusters in the browser cache 120: a first cluster comprising a main search web page (e.g., Yandex.com) and several search result web pages along with respective resources including images, texts, JavaScript etc.; and a second cluster comprising the email web page and respective resources].
	
Regarding claim 2, Burckart discloses wherein the communication link comprises a virtual private network communication link [¶16, Computer 100 is able to communicate with a server 150 and a Web Server 152 via a network 128 using a network interface 130, which is coupled to system bus 106.  Network 128 may be an external network such as the Internet or an internal network such as an Ethernet or a Virtual Private Network (VPN)].
Regarding claim 3, Burckart discloses wherein the communication link comprises an encrypted communication link.  [¶16, Computer 100 is able to communicate with a server 150 and a Web Server 152 via a network 128 using a network interface 130, which is coupled to system bus 106.  Network 128 may be an external network such as the Internet or an internal network such as an Ethernet or a Virtual Private Network (VPN)].
Regarding claim 4, Burckart discloses, wherein at least one of the one or more external computing devices comprises a proxy server that is software-based or hard-ware based [see FIG. 2, Browser 146, web server 152, content server 202].
Regarding claim 5, Burckart discloses, wherein the computer network comprises a private intranet [¶16, Computer 100 is able to communicate with a server 150 and a Web Server 152 via a network 128 using a network interface 130, which is coupled to system 
bus 106.  Network 128 may be an external network such as the Internet or an internal network such as an Ethernet or a Virtual Private Network (VPN)].
	Furthermore DODONOV discloses this limitation as: [¶32, alternatively, the client device 102 and one or more host server and/or application server/content providers 104a-c may be directly connected to one another].
Regarding claim 6, Burckart does not explicitly disclose, however, Dononov discloses , wherein the zone of control is based upon a geographic distinction among the one or more external computing devices [¶32, a user activating a web browser application 124 among a plurality of client applications 122 at one client computing device 102 may communicate over a network 110, such as the Internet, via a wired or wireless connection, to access one or more resources and information at various host server and/or application server/content providers 104a-c. Alternatively, the client device 102 and one or more host server and/or application server/content providers 104a-c may be directly connected to one another].
Regarding claim 7, Burckart does not explicitly disclose, however, Dononov discloses wherein the zone of control is based upon a domain-level distinction among the one or more external computing devices [¶43, FIG. 3a illustrates an example configuration 300 of a cache manager 116 according to one aspect… The cache manager 116 may further include a clustering module 304 which may be configured to associate the plurality of web pages with one or more clusters based on the determined logical relationships among the plurality of web pages].
Regarding claim 8, Burckart does not explicitly disclose, however, Dononov discloses, wherein the zone of control is based upon a user-generated customized distinction among the one or more external computing devices [¶43, FIG. 3a illustrates an example configuration 300 of a cache manager 116 according to one aspect… The cache manager 116 may further include a cache size determination module configured to determine the current usage size of the browser cache 120].
Regarding claim 9, Burckart does not explicitly disclose, however, Dononov discloses, further comprising a Third zone of control that allows communications with a set of external computing devices that is mutually exclusive with respect to external computing devices associated with the first zone of control and mutually exclusive with respect to external computing devices associated with the second zone of control [¶45, see FIG.2, and corresponding text for more details].
Regarding claim 11, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 12, Burckart does not explicitly disclose, however, Dononov discloses, wherein the second computing device comprises a mobile computing device [¶32, According to one aspect, the client devices 102 may include mobile, hand held or portable devices…].
Regarding claim 13, Burckart discloses, wherein the first computing device comprises a server computing device [see FIG. 2, web server 152, content server 202].
Furthermore DODONOV discloses this limitation as: [¶32, see FIG. 1, host server and/or application server/content providers 104a-c…].
Regarding claim 14, Burckart does not explicitly disclose, however, Dononov discloses, further comprising a third computing device configured to communicate with the second computing device outside of the first and second zone of control [see FIGS.1-2 and corresponding text for more details].
Regarding claim 15, Burckart discloses further comprising proxy server computing device coupled between the first computing device and the second computing device and within the zone of control [see FIG. 2, Browser 146, web server 152, content server 202].
Regarding claim 16, Burckart does not explicitly disclose, however, Dononov discloses further comprising a third computing device that is within a third zone of control such that the third zone of control isolates communications coordinated by the browsing module that occur outside of the third zone of control and restricts other computing devices outside of the third zone of control from accessing data generated by the communications within the second zone of control without impacting communications in the first or second zone of control[ see FIGS.1-2 and corresponding text for more details].
Regarding claim 17, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 18, Burckart does not explicitly disclose, however, Dononov discloses further comprising instantiating a second browser to coordinate communication outside of the first and second zones of control [see FIGS.1-2 and corresponding text for more details].
Regarding claim 20, Burckart does not explicitly disclose, however, Dononov discloses further comprising establishing a third zone of control exclusive from the first and second zones of control [see FIGS.1-2 and corresponding text for more details].

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497